DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment after a notice of allowance, filed 03/02/22, has been entered. 

3.  Claims 1, 6-9, and 24-36 are pending and under consideration. Claims 2-5 and 10-23 are cancelled. Claims 9 and 32 are amended.

EXAMINER’S AMENDMENT
4.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.  Authorization for this examiner’s amendment was given in an interview with Brent Bellows on 03/14/2022 (see Interview Summary, attached).

6.  The application has been amended as follows: 

Claim 8. (Currently Amended) The recombinant MVA viral vector of claim 1, wherein each promoter is selected from the group consisting of Pm2H5, Psyn II, and mH5 promoters

Claim 28. (Currently Amended) The recombinant MVA viral vector of claim 26, wherein each promoter is selected from the group consisting of Pm2H5, Psyn II, and mH5 promoters

Claim 29. (Currently Amended) The recombinant MVA viral vector of claim 26, wherein the first nucleic acid and second nucleic acid sequence [[is]] are optimized by one or more methods selected from the group consisting of: changing selected codons to other synonymous codons that are optimal for protein expression by MVA, interrupting homopolymer stretches using silent mutations, and interrupting transcription terminator motifs using silent mutations.

Claim 34. (Currently Amended) The recombinant MVA viral vector of claim 32, wherein each promoter is selected from the group consisting of Pm2H5, Psyn II, and mH5 promoters

Claim 35. (Currently Amended) The recombinant MVA viral vector of claim 32, wherein the first nucleic acid and second nucleic acid sequence [[is]] are optimized by one or more methods selected from the group consisting of: changing selected codons to other synonymous codons that are optimal for protein expression by MVA, interrupting 

Allowable Subject Matter
7.  Claims 1, 6-9, and 24-36 are allowed.

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 14, 2022